Citation Nr: 1623411	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial increased rating for major depressive disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an initial increased rating for reflux sympathetic dystrophy of the right foot, lower leg, and ankle, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial increased rating for osteoarthritis of the right toe metatarsal phalangeal joint, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased rating for gastroesphogeal reflux disease (GERD) currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to October 2007.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at an April 2016 videoconference hearing.  A transcript of that hearing is of record.  

The issue of whether new and material evidence has been submitted for tooth decay secondary to GERD has been raised by the record during the Veteran's April 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has changed addresses on multiple occasions.  In order to ensure that the Veteran receives proper notification regarding requests for treatment records as well as notifications regarding examination appointments, on remand the RO must confirm the Veteran's present address and update the electronic Veterans Appeals Control and Locator System (VACOLS), as necessary.  

Further, during her April 2016 Board hearing, the Veteran indicated that she received treatment for her disabilities at the Thunderbird Clinic and VA medical center in Phoenix, Arizona.  Moreover, the Veteran has stated that she received treatment from the Baltimore Washington Medical Center and Laurel Regional Hospital.  Regrettably, records from such treatment facilities are not included in the claims file at this time.  As part of its duty to assist, on remand, the RO must make additional effort to acquire these records to include obtaining new authorization forms for such records from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Following the receipt of additional treatment records, as she was last afforded VA examinations for the disabilities on appeal in July 2009 and the evidence indicates that her symptoms may have increased in severity since that time, the Veteran should be scheduled for new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current address and update VACOLS as necessary.  Then, obtain any relevant VA medical center treatment records that have not already been associated with the claim file.

Contact the Veteran and elicit from her the appropriate information and consent to obtain all outstanding private treatment records with respect to her claims on appeal.  Attempt to obtain all such treatment records that have not been previously obtained and associated with the claims file.

2.  Schedule the Veteran for VA examinations by the appropriate professionals in order to determine the current nature and severity of the Veteran's major depressive disorder, right lower extremity reflux sympathetic dystrophy, osteoarthritis of the right toe metatarsal phalangeal joint, and GERD.  

3.  Then readjudicate the appeal.  If the any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



